—Order, Supreme Court, Bronx County (Alison Y. Tuitt, J.), entered June 16, 2009, which, insofar as appealed from, denied as premature defendant’s motion to consolidate this action alleging breach of contract with a lien foreclosure action pending in Supreme Court, New York County, unanimously affirmed, with costs.
Defendant failed to attach a copy of the complaint or any other pleading in the lien foreclosure action to support its contention that that action and this one involve the same questions of law and fact (see CPLR 602 [a]). To the extent any such pleadings exist, the motion court was not required to take judicial notice of their existence or their contents (see CPLR 4511 [b]). Nor is it apparent from the record that defendant served copies of the motion papers on all the parties that would be affected. Indeed, the record shows that the only party on which defendant served a copy of the papers is the plaintiff in this case. Concur — Gonzalez, P.J., Saxe, Nardelli, Richter and Román, JJ.